Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-10, 12-16 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10, 12-16 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claims 7, 29 and 32 recite the incubating solution/second solution as having an organic solvent and the ligand. The organic solvent appears to be added to attain a cloud point (disclosure describes increasing organic solvent to bring solution to the cloud point), and does not appear to be the solvent that forms the solution, which means a solution essential to the claims is missing.   
Claim 15: “or a combination thereof” is indefinite. What kinds of combinations are contemplated, that would work?
The incubating solution and the incubation solution lack antecedent basis in claims 29, 32 and 30.
Claims 16 and 21 equates the amount of volume to a percentage, which is indefinite. Also, having organic solvent at or closer to 100% is indefinite – at 100% solvent, what else is there but pure solvent (see 112(b) below for the 100%)? Claim 34 also has the same issue.
Claims 23, 31 and 35 recite range of compounds, the range failing to limit or define the metes and bounds for the claims. The generic compounds based on certain characteristics (hydrophobic, hydrophilic), or a substituent group (tertiary amines) or bond interactions would result in unlimited number of compounds.

 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-10, 12-16 and 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for adding the recited organic solvent to an existing solution of ligand, does not reasonably provide enablement for having the solution of the ligand in just the organic solvent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicant discloses that the organic solvent is added to obtain cloud point or increasing the solvent to bring the solution near cloud point See [0091] of the spec. This means the organic solvent would not form a solution of the ligand. This means another solvent is present, the details of which are not clear from applicant’s disclosure, and therefore requires undue experimentation for one of skill in the art to make and use the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims (see below) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See below.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 16, 21: the equations do not further limit claim 7. Claim 7 requires the solvent volume be substantially close to but not substantially greater than V%cp, meaning it is slightly more to slightly less than V%cp. Claim 16 redefines the range for the amount of solvent to be 0% or greater (what the equation solves to). Similarly, Claim 21 redefines the amount of solvent as 100% or less. These ranges are substantially larger than what is contemplated in claim 7.  
Claims 23, 31 and 35 recite a much broader ranger for the ligands compared to the claims they depend from. Claims 7, 29 and 32 include ligands that are protein/peptide/enzyme-based compounds, whereas these claims include charged compounds, amines, hydrophobic, hydrophilic, pi-pi interaction, etc., which are substantially broader in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12-14, 16, 21, 23, 29 and 31-35  are rejected under 35 U.S.C. 102(a1) as anticipated by, or in the alternative, under 35 U.S.C.103 as unpatentable over EP 1445260 A1, see attached English language machine translation.
Regarding independent claims 7, 29 and 32, and claims 23 and 35: '260 discloses a method for preparing an adsorptive media, including cellulose membrane, (page 20- of translation, [0154] – page 21)  for binding biological molecules (title/abstract) comprising the steps of: providing a macroporous support (see e.g. page 19; note also example 1, filter paper membranes; '260's disclosed membranes/filters/etc. encompass and envisage macroporous materials, further said materials include the types of materials specified by the instant disclosure, e.g. filter paper membranes of claim 8); immersing said macroporous support in a first solution of a coupling reagent (page 10-11, including DSC) in a solvent solution for attachment of said coupling reagent to form coupling groups (page 5, " ... the Coupling reagent is present in a solvent"; note also solvent includes DMSO); immersing said macroporous support in an incubating solution comprising an organic solvent and a target binding solution selected from the group consisting of ligand, nucleotide, oligonucleotide, peptide, polypeptide, protein, and enzyme solutions having an affinity to a biologic target molecule to couple one of said ligands, nucleotides, oligonucleotides, peptides, polypeptides, proteins, and enzymes to at least a portion of said coupling groups of said macroporous support for binding with said biologic target molecule when exposed to said macroporous support (abstract, p6, " ... compound to be immobilized is an amino acid or a peptide ... ", page 10, discussion of synthesis of polypeptides, compound to be immobilized in a solvent, page 5, DMSO among listed solvents). While '260 does not expressly disclose macroporous materials, the materials of '260 are inclusive of the listed materials per applicant's disclosure. Further, the materials are substantially encompassing of macroporous amongst other membrane options. Accordingly, either the ordinary artisan would have envisaged the use of macroporous materials such that the binding aspects are the primary function of the material or would have found the use of such materials to be obvious for the purpose of providing sufficient throughput and pore access such that the chemical (adsorbent) aspect is controlling the fluid process.
Amount of organic solvent: EP '260 teaches about minimizing aggregation by adding suitable solvents. See in page 18: “In addition, solvents are suitable here which are suitable for minimizing the aggregation of immobilized substances on the surface, since increased aggregation frequently leads to reduced accessibility of reactive groups and thus to lower reaction yields. This effect has been widely described in peptide synthesis [C. Hyde et al., Int. J. Pept. Prat. Res . 1994, 43 , 431-440].”  This teaching is the same as in applicant’s [0091]. EP ’260 also teaches having aggregates, which the examiner believes, is equivalent teaching for having the solution at or near the cloud point of solution, by adding solvent(s) – see page 6.  The organic solvent required can be determined and optimized based on these factors as well.
Notwithstanding, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided the solvent in a suitable concentration to achieve expected results (successful coupling/immobilizing) while avoiding precipitation or other failure of the immobilizing solution. Further, the particular concentration is not established as having any particular criticality or providing an unexpected result or benefit. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 8, '260 further provides wherein said macroporous support is
selected from the group consisting of polyolefins membranes, polyethersulfone
membranes, poly(tetrafluoroethylene) membranes, nylon membranes, fiberglass
membranes, hydrogel membranes, hydrogel monoliths, polyvinyl alcohol membranes;
natural polymer membranes, cellulose ester membranes, cellulose acetate membranes,
regenerated cellulose membranes, cellulosic nanofiber membranes, cellulosic, monoliths, filter paper membranes, and macroporous support membranes containing
substantial cellulose or its derivatives, and combinations thereof (page 19; note also
examples using various membranes including filter paper membranes, e.g. page 22).
Regarding claim 9, '260 further provides wherein the macroporous support is
immersed in a swelling solvent solution to swell said macroporous support and increase
exposure of at least one of reactive sites, coupling groups, and ligand sites before or
after any step during affinity adsorptive media preparation (use of base+ solvent
necessarily results in swelling, see e.g. page 5, approximately last 10 lines of the page).
Regarding claim 10, '260 further provides said swelling solvent solution comprises at least one swelling solvent selected from the group consisting of dimethyl
sulfoxide (DMSO), a mixture of DMSO and other solvents in which the DMSO content is
greater than 70% by volume, organic solvents, hexamethylphosphoramide, ionic liquids,
sulfolane, and combinations thereof (see page 5, approximately last 10 lines of the
page, DMSO). Regarding claim 12, '260 further provides wherein said coupling reagent is selected from the group consisting of N,N'-disuccinimidyl carbonate (DSC), 1, 1 'carbonyldiimidazole (COi), N,N'-dicyclohexylcarbodiimide (DCC), 1-ethyl-3-(3-
dimethylaminopropyl)carbodiimide hydrochloride) (EDC), Cyanogen halides,
Diisocyanates, Diglycidyl ethers, Epichlorohydrin, Tosyl chloride, Glutaraldehyde,
Divinyl sulfone, Acyl halides, Triazines, Anhydrides, and combinations thereof (page 10-
page 11, listing of coupling agents).
Regarding claims 13-14, '260 further provides solvent such as but not limited to
DMSO (e.g. page 5).
Regarding claims 16 and 21, '260 discloses all limitations as set forth above. '260 does not expressly provide the equations in these claims. However, these limitations appear meaningless, and only make the solvent volume in the range from 0 (no solvent)-100% (all solvent), and do not further limit claim 7 as shown in the 112(b) rejection.
Claim 33: oligodeoxythymidine is an oligonucleotide and an oligopeptide, which ‘260 teaches. Applicant lists this as one among many, and therefore, there is no specificity or criticality, and therefore this would have been obvious.
Thus all limitations of all claims are addressed herein, even if a claim is not listed by its number.

Claims 15, 22, 24-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1445260 A1, see attached English language machine translation in view of Degen et al. (USP 4,693,985).
While '260 provides a first solution of DMSO with coupling reagent
DSC (see e.g. page 5, pages 10-11 ); the incubating solution uses a solvent of DMSO
(e.g. page 5). '260 does not expressly provide the immobilized aspect being Protein A. ligand concentration range, pH and use of buffer. However, the ligand concentration is optimizable to obtain the desired aggregate level in ‘260. Use of buffer and controlling pH in protein or peptide solutions is well-known.
Degen discloses a chemically active membrane with a biologically active material
(title/abstract), wherein the membrane has been treated with a protein A solution of up
to 10 mg/mL (C11/L30-65) and the ligand involved includes protein A (abstract, table 1). It would have been obvious to one having ordinary skill in the art at the time of
the filing of the invention to utilize a 10 mg/mL or less concentration of protein A or other ligands as taught by Degen for the purpose of utilizing a known antigen-antibody option to capture particular desired target molecules to achieve an expected result. Degan also teaches the appropriate pH range (7-7.4) and use of buffer such as phosphate.
	Claim 28, the binding capacity would have been inherent – same media with Protein A, etc.
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. They are addressed in the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777